Exhibit 21.1 SUBSIDIARIES OF INTERCLOUD SYSTEMS, INC. Rives-Monteiro Engineering, LLC, an Alabama limited liability company. Rives-Monteiro Leasing, LLC, an Alabama limited liability company. Tropical Communications, Inc., a Florida corporation. ADEX Corporation, a New York corporation. ADEX Puerto Rico LLC, a Puerto Rico limited liability company. ADEXCOMM Corporation, a Florida corporation. Environmental Remediation and Financial Services, LLC, a New Jersey limited liability company. T N S, Inc., an Illinois corporation.
